IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 417 MAL 2016
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
JOSEPH DERHAMMER,                          :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of December, 2016, the Petition for Allowance of

Appeal is GRANTED. The issue, as stated by Petitioner, is:


      Whether the Superior Court erred when it upheld Petitioner’s conviction
      pursuant to a statute declared unconstitutional by this Honorable Court in
      Commonwealth v. Neiman?